     Case 3:20-cv-00249-RCJ-CLB Document 10 Filed 05/29/20 Page 1 of 2



 1
     REBECCA L. MASTRANGELO, ESQ.
 2   Nevada Bar No. 5417
     ROGERS, MASTRANGELO, CARVALHO & MITCHELL
 3   700 S. Third Street
     Las Vegas, Nevada 89101
 4   Phone (702) 383-3400
     Fax (702) 384-1460
 5   rmastrangelo@rmcmlaw.com
     Attorneys for RE/MAX, LLC and
 6   RE/MAX HOLDINGS, INC.
 7
                                 UNITED STATES DISTRICT COURT
 8
                                   DISTRICT OF NEVADA (RENO)
 9
10   PATRICK H. MCGUIRE, an individual      )
     and LISA ANN MCGUIRE, an individual, )              CASE NO. 3:20-cv-00249-RCJ-CLB
11                                          )
                    Plaintiffs,             )
12                                          )
     vs.                                    )
13                                          )            STIPULATION AND ORDER TO
     ANNE MARIE CAREY, an individual,       )            EXTEND TIME TO RESPOND TO
14   CAREY TRUST, a testamentary trust,     )            AMENDED VERIFIED COMPLAINT
     ANTONETTE D. SHAW, an individual,      )            (ECF NO. 5)
15   MAXED PROFESSIONALS, LLC, a            )
     Nevada limited liability company;      )            (FIRST REQUEST)
16   RE/MAX, LLC, a Delaware limited        )
     liability company; and RE/MAX          )
17   HOLDINGS, INC., a Delaware             )
     corporation; JOSEPH HENRY, in his      )
18   individual capacities; and THE CITY OF )
     RENO, a municipal entity.              )
19                                          )
                    Defendants.             )
20   ____________________________________)
21          Plaintiffs PATRICK H. MCGUIRE and LISA ANN MCGUIRE, by and through their
22   attorney of record, John Neil Stephenson, Esq., and Defendants RE/MAX,LLC and RE/MAX
23   HOLDINGS, INC., by and through their attorney of record, Rebecca L. Mastrangelo, Esq., of the
24   law firm of ROGERS, MASTRANGELO, CARVALHO & MITCHELL, hereby agree and
25   stipulate to extend the due date for Defendants RE/MAX, LLD and RE/MAX HOLDINGS, INC.,
26   to file a response to Plaintiffs’ Amended Verified Complaint (ECF NO. 5), from June 2, 2020 to
27   June 16, 2020. This extension deadline is requested to allow for said Defendants to appropriately
28   gather relevant information regarding the allegations made in the Amended Complaint and
     Case 3:20-cv-00249-RCJ-CLB Document 10 Filed 05/29/20 Page 2 of 2



 1   respond accordingly and is not brought for any improper purpose or undue delay.
 2
            DATED this 29th day of May, 2020.
 3
     ROGERS, MASTRANGELO, CARVALHO                      STEPHENSON LAW, PLLC
 4   & MITCHELL
 5   /s/ Rebecca Mastrangelo, Esq.                      /s/ John Stephenson, Esq.
     _________________________________                  _____________________________
 6   Rebecca L. Mastrangelo, Esq.                       John Neil Stephenson, Esq.
     Nevada Bar No. 5417                                Nevada Bar No. 12497
 7   700 S. Third Street                                1770 Verdi Vista Court
     Las Vegas, Nevada 89101                            Reno, Nevada 89523
 8   Attorneys for Defendants                           Attorney for Plaintiffs
     RE/MAX, LLC and RE/MAX Holdings, Inc.
 9
10                                              ORDER
11          IT IS SO ORDERED this 29th          May
                                  ___ day of ____________, 2020.
12
13                                              ____________________________________
                                                U.S. MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 2
